DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Osada et al. (US 2005/0109751A1).
Osada discloses in reference to claim:

1.  A flameless heating apparatus  for elevating a temperature of a target, the heating apparatus comprising: 
a heating member 3 comprising: a heat generation component comprising an electrical heating element 3 installed to the heat generation component that operates via induction,  [ Osada discloses “A style of heating may be electric (such as by electrically heated wire itself (a covering may be provided 
a heating barrel (see B figure below) operatively attached to the heat generation component and extending outwardly from the heating member;  and 
a control component (switch C) to affect operating characteristics (on-off) of the heat generation component;  wherein air heated A by the heat generation component is directed through the heating barrel to the target to increase the temperature of the target. 

3.  The apparatus of claim 1, wherein the heating member 2 further comprises a fan 6 to move the air that is heated by the heat generation component through the heating barrel. 

17.  A method of heating a target using a flameless heating apparatus comprising: a) generating heat via induction by a heat generation component comprised by a heating member;  b) heating air in the heating member with the heat generated by the heat generation component;  c) flowing the air A that is heated through a heating barrel B operatively attached to the heating member and extending outwardly from the heating member via a fan 6;  d) heating the target with the air that is heated being directed through the heating barrel;  and e) controlling operating characteristics of the heat generation component via a control component C. 

    PNG
    media_image1.png
    815
    1013
    media_image1.png
    Greyscale

 

3.  The apparatus of claim 1, wherein the heating member further comprises a fan 6 to move the air that is heated by the heat generation component through the heating barrel. 
 
4.  The apparatus of claim 1, wherein the target comprises a crucible. Note that the particulars about the target does not serve to patentably distinguish from prior art teaching the claimed structure of the apparatus as does Osada.  Specifics regarding the target amount to an intended use of the device as the target is not part of the device. 
 
5.  The apparatus of claim 4, wherein the crucible comprises quartz and/or borosilicate glass. Note that the particulars about the target does not serve to patentably distinguish from prior art teaching the . 


 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claims 1, 3, 6-7,10-12, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radwill et al. (US 2008/0181590A1) in view of Osada et al. (US 2005/0109751A1).
Radwill discloses in reference to claim
1.  A flameless heating apparatus  for elevating a temperature of a target, the heating apparatus comprising: 
a heating member 10 comprising: a heat generation component 14 comprising an electrical heating element 44 installed to the heat generation component 
a heating barrel (26) operatively attached to the heat generation component and extending outwardly from the heating member;  and 


    PNG
    media_image2.png
    1099
    1041
    media_image2.png
    Greyscale

Radwill does not disclose a heating component that operates via induction. 
magnetic induction, heat insulating compression, or other systems each generating heat )or by burning fuels (such as burning gas, kerosene, or the like) .
As such under at least KSR rationale B above one of skill in the art would find it obvious to substitute the inductive heating contemplated by Osada in the device of Radwill.
3.  The apparatus of claim 1, wherein the heating member 2 further comprises a fan 42 to move the air that is heated by the heat generation component through the heating barrel. 

Radwill disclsoses in reference to claim
6.  The apparatus of claim 1, further comprising: a sensor 48 to detect information relating to the air that is heated by the heat generation component;  and wherein the control component affects the operating characteristics in response to the information provided by the sensor. 
The microprocessor 76 is operationally connected to the user controls 20, the heating assembly 14 and the various sensors 16, 48 and 52 to control the operation of the heat gun 10
 
7.  The apparatus of claim 1, wherein the control component comprises a timer. 
The shutoff (control) is designed to include maximum time of use, i.e. a timer

10.  The apparatus of claim 1, wherein the heating barrel comprises: an outer barrel;  and an inner barrel at least partially enclosed by the outer barrel to at least partially provide a heat shield for the outer barrel by isolating the air that is heated away from the outer barrel during operation. 
 

 
12.  The apparatus of claim 10, wherein a first inner barrel end of the inner barrel that is distal to the heat generation component comprises flow shaping features to direct the air that is heated from an interior portion of the heating member through the heating barrel with minimal resistance. 

17.  A method of heating a target using a flameless heating apparatus comprising: a) generating heat via induction by a heat generation component comprised by a heating member 14;  b) heating air in the heating member with the heat generated by the heat generation component 44;  c) flowing the air that is heated through a heating barrel 26 operatively attached to the heating member and extending outwardly from the heating member via a fan 42;  d) heating the target with the air that is heated being directed through the heating barrel;  and e) controlling operating characteristics of the heat generation component via a control component. See explanation of claim 1, mutatis mutandis
18.  The method of claim 17, further comprising: f) detecting information (via temp sensor 48) relating to the air that is heated by the heat generation component via a sensor 48;  and g) affecting the operating characteristics in response to the information provided by the sensor via the control component. The microprocessor 76 is operationally connected to the user controls 20, the heating assembly 14 and the various sensors 16, 48 and 52 to control the operation of the heat gun 10


20.  The method of claim 17, wherein the heating barrel comprises: an outer barrel 26;  and an inner barrel 36 at least partially enclosed by the outer barrel to at least partially provide a heat shield for the outer barrel by isolating the air that is heated away from the outer barrel during operation;  wherein a .

Claims 8, 13-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radwill et al. (US 2008/0181590A1) in view of Osada et al. (US 2005/0109751A1) and further in view of Wilson (US 5636815).
Radwill in view of Osada teaches the claimed invention as described above except in reference to claim:
 	Wilson disclsoses a similar heating device to claim 1 and
further comprising: a base member 10 onto which the heating member is installed;  a junction located on the base member 43 about which the heating member being installed to the base member is at least partially pivotable. 
	Claims 13-16, 19 are rejected as deliniated above with respect to claims 1, 8, 17, mutatis mutandis.
 Claims 2, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Radwill et al. (US 2008/0181590A1) in view of Osada et al. (US 2005/0109751A1) and further in view of Bleloch et al. (US 20150320116A1) or Cheng (US 5987772)

Radwill et al. (US 2008/0181590A1) in view of Osada et al. disclose the claimed invention except in reference to claim:
2.  The apparatus of claim 1 wherein an exterior heating member surface of the heating member is constructed at least partially using wood. 

a material for the housing since it is organic, a good insulator, and aesthetically pleasing.  As such, at least under KSR rationale G above, one of skill in the art would find it obvious to modify the Radwill device to provide at least part of the outer housing from a material such as wood. 
	
	9.  The apparatus of claim 1, wherein the electric heating element is selectably operated to consume between about 600 watts and about 950 watts of electrical power to heat the air. 
	Cheng dislsoes a similar heating device wherein the device is intended to operate at between 800 and 1200 Watts. It would have been obvious to one of skill in the art under at least KSR rationale D above, to provide a heating device operating in the known range of 800-1200 Watts. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOR S. CAMPBELL
Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761